DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 & 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 provides for the use of a solvent based pigmented ceramic inkjet ink, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-33, 35-36, 39-54 & 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabalnov et al. (# US 2003/0011648) in view of Fores Fernandes et al. (# US 2015/0291841).
Kabalnov et al. discloses:
30. A process for preparing a ceramic tile (see Abstract; [0025]-[0026])  comprising printing a solvent-based pigmented ([0029]) ceramic inkjet ink composition onto an unfired, water-containing glaze on a pre-fired ceramic tile ([0025]), wherein said printing is single pass inkjet printing, and then firing the tile via a double fast firing process ([0015]), wherein said composition comprises combination of solvents (humectants; [0035]).
31. The process of claim 30 wherein the ceramic tile is a clay tile ([0012]).
Kabalnov et al. explicitly did not discloses:
30. The composition comprises a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s)
32. The process of claim 30, wherein the ink discharge level is greater than 20 g/m2.
33. The process of claim 30, wherein the ink discharge level is greater than 30 g/m2.
35.  The process of claim 30, wherein the one or more hydrophobic solvent(s) comprises one or more long chain hydrocarbon solvent(s), preferably one or more C12 - C30 hydrocarbon solvent(s).
36.  The process of claim 30, wherein the one or more hydrophobic solvent(s) are selected from the group consisting of C12 - C30 aliphatic hydrocarbons, high boiling ester solvents (preferably esters having a boiling point of greater than about 235 °C, preferably greater than 280 °C) and blends thereof.
39. The process of claim 30, wherein the one or more hydrophobic solvent(s) is one or more C12 - C3 aliphatic hydrocarbon(s).
42. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 0.1-10% by weight of the composition.
43. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 0.1-5% by weight of the composition.
44. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 1-10% by weight of the composition.
45. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 1-5% by weight of the composition.
46. The process of claim 30, wherein the water-soluble hydrophilic solvent comprises at least one glycol and/or glycol ether.
47. The process of claim 30, wherein the solvent blend of the composition is a blend of hydrophobic and water-soluble hydrophilic solvents and wherein the hydrophilic solvent has a solubility in water of 2.5% (w/w), or greater, and forms less than 50% of the total solvent blend of the ink composition.
48.  The process of claim 30, wherein the water-soluble hydrophilic solvent forms less than 30% of the total solvent blend.
49. The process of claim 30, wherein the water-soluble hydrophilic solvent has a boiling point of greater than 100°C.
50. The process of claim 30, wherein the water-soluble solvent hydrophilic has a boiling point of greater than 150°C.
51. The process of claim 30, wherein the water-soluble hydrophilic solvent comprises a glycol monoalkyl ether.
52.  The process of claim 30, wherein the water-soluble hydrophilic solvent comprises a glycol dialkyl ether.
53. The process of claim 30, wherein the water-soluble hydrophilic solvent is selected from the group consisting of propylene glycol, glycerol, liquid poly(ethylene glycol) and combinations thereof.
54. The process according to claim 30 comprising less than about 5%, preferably less than about 3%, more preferably less than about 1% by weight of water.
56. A ceramic tile prepared using the process of claim 30.
Fores Fernandes et al. teaches to have high quality printed image
30. The composition comprises a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s) (see Abstract; [0025]).
32. The process of claim 30, wherein the ink discharge level is greater than 20 g/m2 (50-125 g/m2; [0040]-[0043]).
33. The process of claim 30, wherein the ink discharge level is greater than 30 g/m2 (50-125 g/m2; [0040]-[0043]).
35.  The process of claim 30, wherein the one or more hydrophobic solvent(s) comprises one or more long chain hydrocarbon solvent(s), preferably one or more C12 - C30 hydrocarbon solvent(s) (see Abstract; [0025]-[0026]).
36.  The process of claim 30, wherein the one or more hydrophobic solvent(s) are selected from the group consisting of C12 - C30 aliphatic hydrocarbons, high boiling ester solvents (see Abstract; [0025]-[0026]) and blends thereof.
39. The process of claim 30, wherein the one or more hydrophobic solvent(s) is one or more C12 - C3 aliphatic hydrocarbon(s) ([0026]).
40. The process of claim 30, wherein the one or more hydrophobic solvent(s) is a high boiling ester solvent(s) (see Abstract; [0025]-[0026]).
42. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 0.1-10% by weight of the composition ([0040]-[0043]).
43. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 0.1-5% by weight of the composition ([0040]-[0043]).
44. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 1-10% by weight of the composition ([0040]-[0043]).
45. The process of claim 30, wherein the water-soluble hydrophilic solvent is present in an amount of about 1-5% by weight of the composition ([0040]-[0043]).
46. The process of claim 30, wherein the water-soluble hydrophilic solvent comprises at least one glycol and/or glycol ether ([0026]).
47. The process of claim 30, wherein the solvent blend of the composition is a blend of hydrophobic and water-soluble hydrophilic solvents ([0026]) 
48.  The process of claim 30, wherein the water-soluble hydrophilic solvent forms less than 30% of the total solvent blend ([0040]-[0043]).
51. The process of claim 30, wherein the water-soluble hydrophilic solvent comprises a glycol monoalkyl ether ([0026]).
52.  The process of claim 30, wherein the water-soluble hydrophilic solvent comprises a glycol dialkyl ether ([0026]).
53. The process of claim 30, wherein the water-soluble hydrophilic solvent is selected from the group consisting of propylene glycol, glycerol, liquid poly(ethylene glycol) and combinations thereof ([0026]).
54. The process according to claim 30 comprising less than about 5%, preferably less than about 3%, more preferably less than about 1% by weight of water (water free; see Abstract).
56. A ceramic tile prepared using the process of claim 30 (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the solvent in composition of Kabalnov et al. by the aforementioned teaching of Fores Fernandes et al. in order to have the high quality printed image. 
With respect to claims 36, 47 & 49-50, Fores Fernandes et al. discloses exactly same ester solvents as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the ester solvent and hydrophilic solvent discloses by the Fores Fernandes et al. obviously having a boiling point of greater than about 235 °C, preferably greater than 280 °C; hydrophilic solvent has a solubility in water of 2.5% (w/w), or greater, and forms less than 50% of the total solvent blend of the ink composition, and hydrophilic solvent has a boiling point of greater than 100°C preferably greater than 150°C.

Claim(s) 34 & 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabalnov et al. (# US 2003/0011648) in view of Fores Fernandes et al. (# US 2015/0291841).
Kabalnov et al. discloses:
34. Use of a solvent-based pigmented ceramic inkjet ink composition for ceramic tile decoration via the double fast firing process (see Abstract; [0015]; [0025]-[0026]).
58. The use according to claim 34, wherein the ceramic tile is a clay tile ([0012]).
Kabalnov et al. explicitly did not disclose:
34. The composition comprises a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s).
57. Use of a solvent blend comprising one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s) as defined in claim 34 in a solvent-based pigmented ceramic inkjet ink composition to increase colour strength and print definition in ceramic tile decoration by the double fast firing process.
Fores Fernandes et al. teaches to have high quality printed image
34. The composition comprises a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s) (polar and non-polar solvents; [0025]-[0026]).
57. Use of a solvent blend comprising one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s) as defined in claim 34 in a solvent-based pigmented ceramic inkjet ink composition to increase colour strength and print definition in ceramic tile decoration by the double fast firing process ([0029]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the solvent in composition of Kabalnov et al. by the aforementioned teaching of Fores Fernandes et al. in order to have the high quality printed image. 


Claim(s) 37 & 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fores Fernandes et al. (# US 2015/0291841).
Fores Fernandes et al. discloses:
37.  A solvent-based pigmented ceramic inkjet ink composition comprising a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s); wherein: (i) the one or more hydrophobic solvent(s) are selected from the group consisting of C12 - C30 aliphatic hydrocarbons, dioctyl cocoate and blends thereof and the one or more water- soluble hydrophilic solvent(s) comprises at least one glycol and/or glycol dialkyl ether, or glycerol; or (ii) the one or more hydrophobic solvent(s) is dioctyl cocoate and the one or more water- soluble hydrophilic solvent(s) comprises at least one glycol monoalkyl ether ([0025]-[0026].
55.  A ceramic tile comprising the composition of claim 37 ([0034]).
The Examiner draws particular attention to the Applicant that " Fores Fernandes et al. does address composition having polar and non-polar solvents (hydrophilic and hydrophobic), it teaches a laundry list of possible solvents ([0025]-[0026]). The format in which Fores Fernandes et al.  presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fores Fernandes et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fores Fernandes et al. (# US 2015/0291841).
Fores Fernandes et al. discloses:
38.  A solvent-based pigmented ceramic inkjet ink composition comprising a solvent blend wherein the solvent blend comprises one or more hydrophobic solvent(s) and one or more water-soluble hydrophilic solvent(s) (polar and no-polar solvent; [0026]); wherein the one or more hydrophobic solvent(s) are selected from the group consisting of C12 - C30 aliphatic hydrocarbons ([0018]; [0020]; [0025];[0040]-[0043]), high boiling point ester solvents (preferably esters having a boiling point of greater than about 235 °C, preferably greater than 280 °C) and blends thereof; and wherein the one or more water-soluble hydrophilic solvent(s) comprises one or more glycol(s) and/or glycol ether(s), or poly(ethylene) glycol(s); wherein the one or more glycol(s) is selected from ethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, propylene glycol, dipropylene glycol, tripropylene glycol, tetrapropylene glycol, butylene glycol, dibutylene glycol, tributylene glycol or tetrabutylene glycol; and wherein the one or more glycol ether(s) is selected from dipropylene glycol monobutyl ether, dipropylene glycol monopropyl ether, propylene glycol monobutyl ether, propylene glycol monopropyl ether, tripropylene glycol monobutyl ether, dipropylene glycol monomethyl ether, dipropylene glycol dimethyl ether, ethylene glycol phenyl ether or propylene glycol methyl ether ([0026]).
The Examiner draws particular attention to the Applicant that " Fores Fernandes et al. does address combination polar and non-polar solvents, it teaches a laundry list of possible solvents ([0026]). The format in which Fores Fernandes et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fores Fernandes et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
However, Fores Fernandes et al. discloses exactly same solvents as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the polar and non-polar solvents discloses by the Fores Fernandes et al. obviously having a boiling point of greater than about 235 °C, preferably greater than 280 °C.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Coget et al. (# US 2017/0183524) discloses a carboxylated polyurethane useful as milling and dispersing agent for ceramic inkjet inks and a method for decorating glass substrates and green or fired ceramic bodies by the use of inkjet printing (see Abstract).
(2) Kabalnov et al. (# US 2007/0263061) discloses methods for digitally printing on various articles, particularly ceramic articles, are disclosed. A first step includes applying a fluid glazing material to an article creating a coated surface. The fluid glazing material can either contain an underprinting agent for accepting and adhering chromophores to the fluid glazing material, or the underprinting agent can be jetted onto the fluid glazing material prior to the jetting of chromophores onto the article. A chromophore-containing fluid is then jetted onto the ceramic article and the article is fired. Additionally, an inkjettable composition is disclosed having a large amount of metal ion present in the composition (see Abstract).
(3) Caballero Lopez et al. (# US 2017/0218211) discloses pigments and inks for the decoration of ceramic objects, which have, in their formulation, iron and phosphorus oxides, combined with lithium oxide, the presence of this latter element being that which gives the pigments the capacity of being milled (in the form of a suspension in a solvent base) to the point of being able to obtain inks that are characterised by having very narrow PSD and an upper bound of less than 1 μm. Thanks to this PSD, inks prepared using these pigments can be applied in standard printing heads to glazed ceramic objects, enabling a metallic gloss and appearance to be obtained after said ceramic objects undergo a firing process. The ink obtain has a low viscosity, allowing an increase in the concentration of the pigment and thus an increase in its yield, optimizing gloss and the metallic appearance of the finished ceramic objects (see Abstract).
(4) Long et al. (# US 2009/0311538) discloses a wear resistant coatings, tiles having the wear resistant coatings disposed thereon, and to methods of making the coatings and tiles. A wear resistant coating generally includes a strontium aluminosilicate glass-ceramic composition that is formed from a glaze. The glaze can include a crystallizing component, which itself can include strontium, aluminum, and silicon, but also comprises less than about 2 weight percent each of lithium, boron, barium, sodium, iron, titanium, zirconium, and carbon, based on a total weight of the crystallizing component (see Abstract).
(5) Kollenberg (# US 9908819) discloses a method for producing a green body includes forming a layer which contains a powder of a ceramic on a substrate, applying at least one solidifying composition on at least a part of the layer, repeating forming the layer and applying at least one solidifying composition at least one time, removing the solvent or dispersing agent at least in part for forming a green body, and removing the powder which has not bonded and thereby exposing the green body. The solidifying composition contains a dissolved or liquid organometallic compound, which has at least one atom other than C, Si, H, O, or N bonded to at least one organic moiety, an organic binding agent, and a solvent or dispersing agent (see Abstract).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853